DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (WO 2013/064296) and further in view of (a) Kono (JP 3-189209) and/or Suzuki (US 2009/277557) and (b) Radulescu (WO 98/58810). 
As best depicted in Figure 1, Zheng is directed to a heavy duty tire construction comprising a carcass 1, first and second inclined belt layers 8,9 (combination of layers corresponds with claimed inclined belt) formed with cords inclined between 10 and 30 degrees (Page 3, Lines 9-11), an inner belt layer 7 formed with cords inclined between 40 and 55 degrees (Page 3, Lines 13-16), and an outer belt layer 10 formed with cords inclined between 40 and 55 degrees (Page 3, Lines 13-16), wherein said outer belt layer has a smallest width of all 
  With further respect to claim 1, as noted above, Figure 1 depicts the presence of a carcass 1.  While the lower portion of carcass 1 is not depicted, it is extremely well known and conventional to wrap or fold carcass plies around bead cores to provide a secure engagement and as evidenced by the figures, such a carcass turnup end is commonly positioned below a maximum tire section width.
In such an instance, however, Zheng is silent with respect to a radial distance between cords in belt layers 8 and 9 and a tread thickness.
In terms of the radial distance, a distance less than or equal to 0.64 mm is consistent with conventional dimensions in belt assemblies of heavy duty tire constructions, as shown for example by Kono (distance A is between 0.2-2.0 times a cord diameter) and/or Suzuki (distance between cords in adjacent belt layers is at most equal to approximately 0.51 mm).  One of ordinary skill in the art at the time of the invention would have found it obvious to form the tire of Zheng with the claimed radial distance as it corresponds with common dimensions in heavy duty tire constructions and Applicant has not provided a conclusive showing of unexpected results for a distance less than or equal to 0.64 mm.  It is emphasized that the tire of Zheng necessarily includes a thickness greater than 0 between cords in respective belt layers and values less than or equal to 0.64 mm are consistent with heavy duty tire constructions. 

Regarding claims 3-5, given the general order of dimensions in said first and second belt layers, as evidenced by Kono and Suzuki, it reasons that a distance between the inner belt layer and the outer belt layer and adjacent belt layers would be less than or equal to 0.70 mm.  Again, distances less than or equal to 0.70 mm are consistent with the general order of dimensions in belt assemblies of heavy duty tire constructions and Applicant has not provided a conclusive showing of unexpected results for such distances.
As to claim 8, 19, and 20, the general order of dimensions suggests an overall thickness in accordance to the claimed invention.  It is emphasized that the claims are directed to absolute dimensions and it is well taken that larger dimensions are commonly associated with larger tire constructions.  It is further noted that Kono suggests a distance between cords that can be as small as 0.2 times a cord diameter and such is independent of the cord diameter.  Thus, a belt having a ratio of 0.2 and any cord diameter greater than 1.22 mm would satisfy the claimed invention.   
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 3-9, 16, 17, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        July 14, 2021